Defendants appeal from judgments of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting them of violations of the State Residential Rent Law (L. 1946, eh. 274, as amd.) [demanding and receiving rent in excess of the maximum for housing accommodations] and from the sentences that the defendant corporations pay a fine in the sum of $500 in each case, and that the individual defendant serve sixty days in the workhouse. Judgment as to each defendant unanimously affirmed. No opinion. No separate appeal lies from the sentences, which have been reviewed on the appeals from the judgments of conviction. Present — Nolan, P. J., MacCrate, Beldock, Murphy and Ughetta, JJ.